DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

“a communication module” in claims 1-11

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the [claims 3 and 14]
Claims 3 and 14 recites the limitation "the received input".  There is insufficient antecedent basis for this limitation in the claim. 
Since claims 3 and 14 have been amended to specifically delete a step of receiving an input, claims 3 and 14 will be read as simply obtaining data without the obtaining done based on the received input.  
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2019/0297271 A1) in view of Nishi et al. (US 2018/0268572 A1).[claim 1]
Regarding claim 1, Tomita discloses an electronic device comprising: a display (Figure 3, Item 130); a camera module (Figure 3, Item 120); and a processor (Figure 3, Item 150-160), wherein the 
Nishi discloses a similar electronic device and further discloses a communication module (Figure 3, Item 410) and obtaining a plurality of images corresponding to a plurality of contents and data regarding at least part of the plurality of contents from an external device, by using the communication module (Figure 2; Figure 15, S2010; Paragraphs 0144-0145).  The communication module/obtaining system of Nishi allows the device to obtain additional makeup effects which may be displayed and previewed by the user.  Therefore, it would have been obvious to including a communication module and obtaining system as taught by Nishi in the system of Tomita so that the system of Tomita may obtain additional effects which may be displayed/previewed by the user and not be limited to solely those stored on the device locally.[claim 2]
Regarding claim 2, Tomita further discloses a device wherein the data comprises a plurality of graphic objects to be displayed in the region corresponding to the designated object (Figures 4 and 5).[claim 3]
Regarding claim 3, Tomita in view of Nishi further discloses a device wherein the processor is configured to: obtain data regarding the plurality of contents from the external device (Nishi, e.g. Figure [claim 9]
Regarding claim 9, Tomita further discloses a device further comprising a memory electrically connected with the processor, wherein the memory stores a plurality of images corresponding to the obtained plurality of contents and the data regarding at least part of the plurality of contents (Figure 3, Item 140).[claim 10]
Regarding claim 10, Tomita further discloses a device wherein the processor is configured to display at least part of the plurality of images in a first region of the display (Figure 2, Item 322), and a representative image indicating a content package comprising the plurality of images in a second region of the display (Figure 3, Item 323), while displaying the image obtained using the camera module (Figure 3, Item 310).[claims 12-14]
Claims 12-14 are method claims corresponding to apparatus claims 1-3.  Therefore, claims 12-14 are analyzed and rejected as previously discussed with respect to claims 1-3.[claim 15]
Regarding claim 15, see the rejections of claims 1 and 12 of Tomita and further note that Tomita discloses implementing the system/method using a program stored on a non-transitory computer readable medium as claimed (Paragraph 0064).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2019/0297271 A1) in view of Nishi et al. (US 2018/0268572 A1) in view of Herberger et al. (US 2005/0219384 A1) in view of Official Notice.[claim 11]

Herberger discloses a similar system which overlays an image on a captured image (Figures 5-11) and further disclose a user interface which includes a user selectable element to command a download of additional templates/images (Figure 1, Item 105; Paragraph 0035).  Therefore, it would have been obvious to provide a user interface including a user selectable element to receiving an input to obtain images in the system of Tomita in view of Nishi as taught by Herberger so that a user may command downloading of additional images/templates when desired.  
While Herbgerger does not explicitly disclose a user selectable element which is an icon, Official Notice is taken that it is well known in the art to provide icons on a user interface so that a user may directly interact which a single element to command a function.  Therefore, it would have been obvious to provide an icon for receiving the user input so that the user may command downloading of images/templates using a single element without the need to activate and browse a menu system.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 4-7]
Regarding claims 4-7, while the prior art teaches systems which provide an interface for receiving an input to download data (see for example the rejection of claim 11 above), the prior art does not teach or reasonably suggest a device wherein the processor is configured to display an interface for [claim 8]
Regarding claim 8, while the prior art teaches a system which obtains images upon activation of a program (Nishi, Figure 15, S2010; Paragraph 0242), the prior art does not teach or reasonably suggest a system which obtains a plurality of images “upon activation of the camera module through execution of a first application” as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al.		US 2008/0148153 A1
	Fretwell et al.		US 2013/0185679 A1
	Franklin et al.		US 2016/0196052 A1
	Cheng et al.		US 2017/0358116 A1
	Lee et al.		US 2019/0246065 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/               Primary Examiner, Art Unit 2698